Citation Nr: 0300004	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  99-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder or collar bone injury, including a left arm 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, which denied the benefit 
sought on appeal.  The veteran entered notice of 
disagreement with this decision in May 1999; the RO issued 
a statement of the case in June 1999; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in July 1999.


REMAND

The evidence reflects that in December 2002 the veteran 
expressed a desire for a Board videoconference hearing at 
the RO.  A December 2002 Statement in Support of Claim 
submitted by the veteran's representative to the RO, then 
forwarded to the Board in December 2002, indicates that 
the veteran was requesting a videoconference hearing 
before a member of the Board in Des Moines, Iowa.  As the 
veteran has clearly indicated that he wants a 
videoconference hearing before a member of the Board at 
the RO, in order to comply with due process, this case is 
REMANDED to the RO in Des Moines, Iowa, for the following:

The RO should schedule the veteran for 
a videoconference hearing at the RO in 
Des Moines, Iowa, before a member of 
the Board and thereafter return the 
claims file to the Board. 


The veteran, as well as the representative on his behalf, 
has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




